Opinion by
Lawrence, J.
At the hearing the plaintiff offered the testimony of a man who had been with the company for 27 years and who testified as to his familiarity with blowtorches, covering a period of over 40 years, 20 years in taking the articles apart, repairing, and reassembling. While the witness was apparently qualified, his testimony fell short of imparting the desired information to determine the precise number of complete blowtorches in the different importations. When asked for detailed information he apparently was not certain but that some of the parts entered into the composition of a furnace rather than a blowtorch. Later, on cross-examination, the witness’ information was disclosed to be wholly insufficient. On the record presented the protests were overruled in all respects.